359 F.3d 1190
UNITED STATES of America, Plaintiff-Appellee,v.Toby C. PATTERSON, Defendant-Appellant.
No. 00-30306.
United States Court of Appeals, Ninth Circuit.
Filed March 4, 2004.

Nancy D. Cook, Esq., Office of the U.S. Attorney, Coeur d'Alene, ID, for Plaintiff-Appellee.
Gerald R. Smith, FPDWA-Federal Public Defender's Office (Eastern WA & ID), Spokane, WA, for Defendant-Appellant.
Before: John T. Noonan, A. Wallace Tashima, and Richard C. Tallman, Circuit Judges.

ORDER

1
Appellant's petition for panel rehearing is granted, with Judge Tallman voting to deny the petition. The opinion filed on May 16, 2002, and reported at 292 F.3d 615, is withdrawn.